Title: From Benjamin Franklin to Deborah Franklin, 18 May 1766
From: 
To: 


My dear Child
London, May 18. 1766.
I wrote to you pretty fully per the Packet, and shall write again by some of our Ships: But Capt. Cruikshanks kindly offering to carry a Letter to you, I write just to let you know I am well, as I hope you any [and] my dear Sally and all our Relations and Friends continue to be. Mrs. Stevenson is getting something to send you, and presents her Compliments. Capt. Robinson is arriv’d. I am, Your affectionate Husband
B Franklin
 
Addressed: To Mrs / Fran[klin] / [Philadelphia] / per favour of / Capt. Cruikshanks
